Citation Nr: 0014521	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-49 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1963.

These matters came to the Board of Veterans' Appeals (Board) 
from an October 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, denied the claim of service connection for heart 
disease and the claim of service connection for hearing loss.  
A notice of disagreement was submitted in October 1996.  In 
November 1996, a statement of the case was issued and the 
veteran filed his substantive appeal.  


FINDINGS OF FACT

1.  There is no competent (medical) evidence of record which 
establishes a current diagnosis of hearing loss.

2.  There is no competent (medical) evidence of record which 
establishes the incurrence or aggravation of heart disease 
during service, the manifestation of heart disease within a 
year after the veteran's separation from service, or a nexus 
between complaints of heart pain during service and post-
service cardiovascular disorders. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hearing loss.  38 U.S.C.A. § 5107(a) 
(West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for heart disease.  38 U.S.C.A. § 5107(a) 
(West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of his enlistment examination in October 1961, 
the veteran reported a medical history which included 
palpitation or pounding heart, and that he had a history of a 
heart murmur.  On examination, it was noted that his heart 
was normal on auscultation.  In December 1961, the veteran 
was treated for complaints of heart pain, but the examiner 
doubted that the veteran had a cardiac condition.  The 
following day, it was discovered that he had been suffering 
from an upper respiratory infection and hyperventilation 
syndrome.  It was noted that in the past he had experienced 
pain in his heart, but his heart and lungs were normal on 
examination.  At the time of the separation examination in 
1963, the veteran did not refer to any cardiac conditions in 
his medical history report, and the examination is negative 
for any such conditions.  

In October 1961 and at the time of his separation examination 
in 1963, he also indicated a history of ear, nose and throat 
trouble.  In October 1961 and in 1963, hearing on whispered 
voice was 15/15 bilaterally.  

A February 1977 reserve examination and medical history 
reports are negative with regard to a cardiac condition.  
Problems with hearing loss were not noted on the medical 
history report.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
15
15
15
20
LEFT
15
15
illegibl
e
25

VA records show that in July 1997, the veteran was treated 
for complaints of chest and abdominal pain.  The reported 
cardiovascular history included coronary artery disease, 
status post aortic valve replacement, status post left 
carotid endarterectomy in 1995, and status post coronary 
bypass grafting x 2 in 1984 and 1989.  He was diagnosed with 
stable angina and partial small bowel obstruction.  

In his notice of disagreement, the veteran explained that a 
heart murmur was discovered when he was in the sixth grade 
and his physicians warned him about limiting his activities, 
but he ignored their advice.  He informed the physicians of 
this murmur at the time of his enlistment examination, and 
was told that nothing was wrong with him.  However, during 
basic training, he had a lot of problems, but was passed 
anyway.  In the years since his separation from service, he 
has had physicians tell him that he still has a murmur, but 
no one ever told him what to do about it.  When he went to 
enlist in the reserves, he reported the problems he had with 
tightness in the chest, but was told that there was nothing 
to be concerned about.  However, while in the reserves his 
complaints were dismissed.  Later, in 1980, he was diagnosed 
with aortic stenosis and coronary artery disease.  He was 
informed that the aortic valve was not working properly and 
that it was a birth defect.  He was also told that he could 
go awhile before doing something about it.  In 1984, he was 
diagnosed with aortic stenosis and coronary artery disease, 
and he was given a St. Jude's valve because of the birth 
defect.  He also underwent several bypasses at that time.  He 
was informed that the aortic problem was due to the defect 
and that the coronary disease was from stress, his way of 
life and family history.  He feels as if his condition was 
aggravated during service.  

Regarding his hearing loss, he reported that during basic 
training, he was firing a bazooka.  Upon firing his weapon, 
he felt a slight burning sensation in his ear.  He reported 
it to the officer in charge and was sent to first aid.  It 
did not seem like anything and at the time was overlooked.  
However, a few years later when he had his hearing checked, 
he was informed that he has a hearing loss which the 
physician related back to the firing of the bazookas.  There 
was nothing else to relate his type of hearing loss to.  




II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

Certain chronic diseases, including cardiovascular-renal 
disease, and organic diseases of the nervous system such as 
sensorineural hearing loss, will be presumed to have been 
incurred during service, if manifested to a compensable 
degree within the year after service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a heart condition and hearing loss.  There must be more than 
a mere allegation; a claimant must submit evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If 
he has not, his appeal must fail and there is no duty to 
assist him in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claims 
are not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the evidence 
referred to and discussed above.  A review of the file shows 
that letters were sent to the veteran in August and November 
1996 regarding treatment he received for the conditions he 
claimed as service-connected.  However, the veteran failed to 
respond to those letters.  Therefore, additional medical 
records are not available for review in the instant case.  

In this case, the first requirement for a well-grounded claim 
has not been met with regard to the claim of service 
connection for hearing loss.  Although the veteran reports a 
history of exposure to noise during service, the audiometric 
data of record does not meet the regulatory criteria for 
hearing loss disability.  See 38 C.F.R. § 3.385.  Therefore, 
there is no evidence of a current disability, and the claim 
is not well grounded. 

Here, the most recent report of record reflects a finding of 
stable angina.  Therefore, the first requirement for a well-
grounded claim has been met since there is evidence of a 
current disability.  It is also clear from the evidence of 
record that the veteran has a long history of cardiovascular 
problems, which appear to have pre-dated his entry into 
service.  However, the evidence is lacking with regard to 
demonstrating the incurrence or aggravation of a 
cardiovascular condition during service, or of a nexus 
between complaints made during service and the conditions 
diagnosed and treated after service.  Also, the evidence is 
lacking with regard to demonstrating the manifestation of a 
cardiovascular disease within the year after his separation 
from service.  

As noted at the time of the veteran's October 1961 entrance 
examination, he had a history of a heart murmur, but his 
heart was normal on auscultation on examination.  The records 
also reflect his complaints of heart pain made a few months 
later, but the examiner doubted that he had a condition and 
the following day it was determined that he was suffering 
from an upper respiratory infection and hyperventilation 
syndrome.  Therefore, it is reasonable to conclude that the 
heart murmur was not considered a problem or active during 
the veteran's period of service. In fact, the current 
findings and diagnoses noted in 1997 along with the fact that 
there were no references to cardiovascular problems in the 
1977 examination report, suggest that the veteran's post-
service cardiovascular problems did not become manifest until 
many years after his separation from active service.  
Furthermore, there are no indications in the report that any 
of the conditions diagnosed were incurred or aggravated 
during active service, or that there was any sort of 
relationship between the heart murmur and complaints made 
during service of "heart pain." 

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony, may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's statements are 
sufficient to show how he felt during service and that he was 
treated for cardiovascular conditions after service.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Here, as discussed 
above, the evidence is lacking in this regard.  Even when 
taking into consideration the veteran's account of his care 
and treatment during and after service, there are no medical 
opinions of record which support his assertions.  Therefore, 
the veteran's assertions, standing alone, do not constitute 
competent medical evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well grounded, and the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Accordingly, the veteran cannot invoke 
the VA's duty to assist in the development of the claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 
Vet. App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the statement of the case and supplemental 
statements of the case.  There is no prejudice to the 
appellant in denying the claim of service connection for 
heart disease as not well-grounded even though the RO 
decision was on the merits, because the "quality of evidence 
he would need to well ground his claim or to reopen it would 
seem to be...nearly the same..."  Edenfield v. Brown, 8 Vet. 
App. 384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. 
App. 384 (1993).  To obtain further consideration of the 
matters on appeal before the Board, the veteran may file a 
claim supported by medical evidence demonstrating a current 
diagnosis of hearing loss, and connecting his cardiovascular 
conditions to service. 



ORDER

The claim of service connection for hearing loss is not well 
grounded, and the appeal is denied.

The claim of service connection for heart disease is not well 
grounded, and the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

